Title: To James Madison from James Monroe, 6 December 1784
From: Monroe, James
To: Madison, James


Dear Sir,
Trenton Decr. 6. 1784.
I enclose you a paper wh. will give you a state of the representation of the States, beside wh. little else hath taken place worthy yr. attention. Mr Jay is here & will I understand accept the office of foreign affrs. upon condition Congress will establish themselves at any one place. The conduct of Spn. respecting the Mississippi &ca. requires the immediate attention of Congress. The affr. is before a Committee. I think we shall leave this place & either remove to Phila. or N. York but to wh. is uncertain. I am very respectfully yrs.
Jas. Monroe
 